- Case 2:18-cv-01022-CB-PLD Document 143 Filed 07/13/20 Page 1 of 20

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF PENNSYLVANIA

ETTA CALHOUN, SHERRY PORTER, and
CYNTHIA GRAY, on behalf of themselves
and all other persons similarly situated,

Plaintiff,
Vv.

INVENTION SUBMISSION
CORPORATION D/B/A INVENTHELP,
TECHNOSYSTEMS CONSOLIDATED
CORP., TECHNOSYSTEMS SERVICE
CORP., WESTERN INVENTION
SUBMISSION CORP., UNIVERSAL
PAYMENT CORPORATION,
INTROMARK INCORPORATED,
ROBERT J. SUSA, THOMAS FROST,
P.A., THOMAS FROST, JOHN DOE
‘COMPANIES 1-10, JOHN DOE
INDIVIDUALS 1-10,

Defendants.

 

 

C.A. No. 2:18-cv-01022

CLASS ACTION

DECLARATION OF JULIE
PECHERSKY PLITT IN SUPPORT
OF CONSOLIDATION AND
APPOINTMENT OF OXMAN LAW
GROUP AS INTERIM LEAD
COUNSEL AND IN OPPOSITION
TO MOTIONS OF BERGER
MONTAGUE
Case 2:18-cv-01022-CB-PLD Document 143 Filed 07/13/20 Page 2 of 20

I, Julie Pechersky Plitt declare, pursuant to 28 US.C. § 1746, as follows:

1, I am a Partner of the law firm of Oxman Law Group (“Oxman’”), counsel of record
for Plaintiffs Etta Calhoun, Sherry Porter, Cynthia Gray, Geta Miclaus and Vim and Kevin
Byrne (“Cathoun Plaintiffs”) in the above captioned actions.

2. I submit this Declaration in support of Calhoun Plaintiffs’ motion for consolidation
for pretrial purposes, for Oxman to be appointed interim lead counsel and in opposition to the .
motions of Berger Montague PC (“BM”) for consolidation for “all purposes” and for BM to be
appointed interim lead counsel. I have personal knowledge of the facts in this Declaration.

3. | In September 2017, I was approached by a potential plaintiff concerned with
InventHelp’s fraudulent conduct. Oxman then began a lengthy and intensive investigation to
determine whether InventHelp was engaging m fraud and otherwise actionable behavior, and
to determine whether such malfeasance was occurring on a systemic, company-wide basis.

4,. On June 1, 2018 Oxman filed the Ca/houn complaint. —

5, At some point shortly thereafter, a seemingly informational “Alert” was posted
on the website, Classaction.org, entitled, “InventHelp Hit with Class Lawsuits Over Invention
Promotion Scam.”

6. The “Alert” actually attached the Calhoun Complaint and quoted language
from the Complaint verbatim. A true and correct copy of a March 14, 2019 screenshot entitled,
“InventHelp Hit with Class Lawsuits Over Invention Promotion Scam” is attached as Exhibit
A to the Declaration of Julie Pechersky Plitt dated June 9, 2020 (“Plitt Dec.”) and is located at
Calhoun EC¥ Doe. No. 122-1.

7. The “Alert” contains the directive, ‘““To learn more about the lawsuits and how

you can get involved, simply fill out the form on this page,” and elsewhere states, “Fill out
Case 2:18-cv-01022-CB-PLD Document 143 Filed 07/13/20 Page 3 of 20

the form. on this page and tell us what happened to you. One of the attorneys handling this
investigation may then reach out to you directly.” |

8. As it turns out, the “Alert” was a client solicitation for BM. However, it
nowhere identified that it is an advertisement on behalf of BM. Instead, it posted the Calhoun
Complaint and quoted extensively from it. When I discovered the posting I had no idea that
it was in any way connected to BM. |

9. The solicitation violates Pennsylvania Rule of Professional Conduct Section
7.211), which states: “All advertisements and written communications shall. disclose the
geographic location, by city or town, of the office in which the lawyer or lawyers who will
actually perform the services advertised principally practice law. If the office location is
outside the city or town, the county in which the office is located must be disclosed.”

10. The solicitation does not disclose the manner in which Classaction.org is
compensated by BM for posting this advertisement.

11. The solicitation thus also runs afoul of Pennsylvania Rule of Professional
Conduct 7.2(k), which directs that “A lawyer shall not, directly or indirectly (whether through
an advertising cooperative or otherwise), pay all or patt of the costs of an advertisement by a
_ lawyer not in the same firm or by any for-profit entity other than the lawyer’s firm, unless the
- advertisement discloses the name and principal office address of each lawyer or law firm
involved in paying for the advertisement and, if any lawyer or law firm will receive referrals
from the advertisement, the circumstances under which referrals will be made and the basis

and criteria on which the referral system operates.”
Case 2:18-cv-01022-CB-PLD Document 143 Filed 07/13/20 Page 4 of 20

12. . In early 2019 I filled out the form provided on the InventHelp solicitation on .
the Classaction.org website using my personal email address. At that point, I had no idea that
it was a solicitation on behalf of BM.

13. On April 9, 2019 [ received an email from BM responding to the form and
offering a “free consultation.” At that point, the Classaction.org solicitation quoting from and
attaching the Calhoun Complaint remained online.

14. I called the number provided in the email and spoke with associate Devona
Thomas, who stated that she was assigned to the case. 1 posed numerous questions about the
Calhoun Action, including explicitly referencing Plaintiff Etta Calhoun’s “Word of God
Bedding,” and at no point did Ms. Thomas disclose that BM was not representing the Calhoun
Plaintiffs and that BM in fact had not filed any action against InventHelp whatsoever.

15. According to the May 19, 2020 Austin Plaintiffs’ Motion to Attend Rule 16
Conference, BM attended “fan in-person settlement conference at Defendants’ counsel’s
offices in Pittsburgh PA on August 9, 2019 . . . that was also attended by Mr. Robert Susa,
President of InventHelp.” (Calhoun ECF No. 116, § 6).

16. Asofthat date, August 9, 2019, BM had not filed any action and the solicitation
on Classaction.org that attached the Calhoun Complaint was online collecting potential .
plaintiffs.

17. Onor about October 25, 2019, BM filed the Austin Complaint. The Complaint
did not name Mr. Susa as a Defendant. This is curious to say the least, given that the American
Inventors Protection Act provides for strict personal liability of “the officers, directors, or
partners” of invention promotion companies found in violation of the Act. 35 U.S.C. §

297(b)(1).
Case 2:18-cv-01022-CB-PLD Document 143 Filed 07/13/20 Page 5 of 20

18. The Austin Complaint did not name Universal Payment Corporation, the
“financing arm” of InventHelp, as a Defendant. This is curious to say the least, given the
integral part that entity plays in InventHelp’s malfeasance.

19. The Austin Complaint did not name Technosystems Consolidated Corporation,
the InventHelp Defendants’ parent company, as a Defendant. This is curious to say the least,
given that it is a potentially deep-pocket Defendant.

20. The Austin Complaint did not name the patent attorney Thomas Frost
Defendants. This is curious to say the least, given that Mr. Frost was an indispensable part of
the fraud, and his deposition will almost certainly give rise to key evidence.

21. Immediately after filing Austin on October 25, 2019, BM and Classaction.org
revised the advertisement, removing the Calhoun Complaint link and quotes, and replacing
them with the Austin Complaint and new quotes from that action. A true and correct copy of
an April 1, 2020 screenshot is attached as Exhibit B to the Plitt Dec. and is located at Calhoun
ECF Doe. No. 122-2.

22. That new advertisement still does not comport with the requirements of the
Pennsylvania Rules of Professional Conduct because it does not identify that it is soliciting
clients on behalf of BM and it does not disclose the manner in which Classaction.org is
compensated by BM, although it does attach the Austin Complaint and remove the Calhoun
Complaint. |

23. On or about October 29, 2019 I spoke with Messrs. Carson and Kahana about
their copy-cat action. I took contemporaneous notes during that conversation, which I
retained. They told me that they met with InventHelp President Robert J. Susa during the

summer. I was taken aback.
Case 2:18-cv-01022-CB-PLD Document 143 Filed 07/13/20 Page 6 of 20

24. | According to my notes taken during that call, Shanon Carson told me that BM
began investigating a potential action against InventHelp in February 2019. Peter Khana
told me that he had been referred an InventHelp client around that time and was examining
the issues when Calhoun “appeared on the docket.” At the time, I did not find these statements
credible in part because I knew BM had been soliciting clients via the Classaction.org
advertisement quoting from the Calhoun Complaint. Contrary to his representations to me on
the October 29, 2019 call, Mr. Carson now claims that BM began investigating Austin in the
“late summer/early fall of 2018.” ( Austin Motion § 21).

95. On January 15, 2020, the InventHelp Defendants filed a motion for sanctions
against Oxman Law, requesting a Court Order demanding removal of a website describing
the lawsuit launched by Oxman, (See Calhoun ECF Nos. 75, 76). Curiously, the InventHelp
Defendants did not make a corresponding motion against BM, even though the Austin case
had been filed by that point and the language on BM’s solicitation on Classaction.org was

virtually identical to that on Oxman’s website. This is particularly noteworthy because the

BM Classaction.org solicitation is extremely-well optimized and is likely viewed by many
more people than the Oxman InventHelp website, collecting, in Mr. Carson’s own words, '
thousands of potential plaintiffs. InventHelp moved against Oxman, but not BM.

26. Shortly after BM filed Austin, I began exploring partnerships with other law
firms because I anticipated that BM would move to consolidate and be appointed lead counsel.

_ After discussions, Ira Press and I signed a joint prosecution agreement on behalf of Kirby
McInerney LLP (“Kirby”) and the Oxman Law Group (“Oxman”). On April 1, 2020, Kirby
attorneys Ira M. Press, Andrew M. McNeela _and Karina Kosharskyy filed notices of

appearance and motions to appear pro hace vice.
Case 2:18-cv-01022-CB-PLD Document 143 Filed 07/13/20 Page 7 of 20

27, On April 1, 2020, Oxman and Kirby filed a motion for consolidation and for
appointment as interim lead counsel. The papers submitted in support of that motion attached
the misleading Classaction.org advertisement and representations by BM and unmasked BM’s
deceptive solicitation in violation of the Pennsylvania Rules of Professional Conduct. (See
Calhoun ECF Nos. 99-4, 99-5).

28. After the April 1 filing, in a tacit acknowledgement that its solicitations ran
afoul of the Pennsylvania Disciplinary Rules, Berger again revised the solicitation on
Classaction.org, for the very first time inserting the language, “The information submitted
on this page will be forwarded to Berger Montague who has sponsored this
investigation.” A true and correct copy ofa May 19, 2020 screenshot is attached as Exhibit C
to the Plitt Dec. and is located at Calhoun ECF Doc. No. 122-3.

29. However, the advertisement still does not disclose “the name and principal
office address of each lawyer or law firm involved in paying for the advertisement and, if any
lawyer or law firm will receive referrals from the advertisement, the circumstances under
which referrals will be made and the basis and criteria on which the referral system operates.”
Pa.R.Prof.C. 7.2(k).

30. Following several rounds of negotiations, on May 14, 2020, parties in the
Calhoun Action filed a joint Rule 26(f) Planning Meeting Report. (Calhoun ECF No. 114).

31. On May 14, 2020, the Calhoun parties filed a joint Stipulation Selecting ADR
Process. (Calhoun ECF No. 115). That Stipulation states, “The parties have not agreed upon
a neutral at this time .... However, the parties will continue to work diligently to identify an

agreed-upon neutral and will advise the Court once the parties have come to an agreement.”
Case 2:18-cv-01022-CB-PLD Document 143 Filed 07/13/20 Page 8 of 20

32. The Court scheduled a telephonic case management conference in Calhoun for
May 21, 2020 in accordance with the Initial Local Rule 16.1 Scheduling Order entered on
April 23, 2020. (Calhoun ECF No. 110).

33. The first time BM informed Oxman and Kirby of their intention to file a
“motion to attend” the May 21 Conference in the Calhoun Action was 8:50 a.m. the morning
of May 19, 2020. A true and correct copy of Berger’s May 19, 2020 email is. attached as
Exhibit E to the Plitt Dec., located at []. In the email, BM vaguely asserted that they had
“information to share with you and the Court about the litigation”— without providing further
explanation — and asked the Cazhoun Plaintiffs to respond by no later than 10:30 a.m. whether
they consented to the Austin Plaintiffs’ request. Jd. Berger filed the Austin Plaintiffs’ “Motion
to Attend Rule 16 Conference” that same day at //:48 a.m. See Calhoun ECF No. 116. It
was only upon reading their motion papers that the Calhoun Plaintiffs first learned of BM’s
| and InventHelp’s settlement-related maneuverings.

34. On the morning of May 19, 2020, just two days before the originally scheduled
Calhoun Rule 16 Conference, BM filed a “Motion for Leave to Attend Rule 16 Conference,”
representing that they and InventHelp had agreed to participate in a June 4, 2020 mediation and
that “Berger Montague invites Calhoun-Miclaus Plaintiffs’ counsel to attend and participate in the
mediation . . . should they desire to do so. Berger Montague has met and conferred with
Defendants on this point who state they have no objection.” (Austin Motion J 12).

35. The Austin Plaintiffs represented that they and InventHelp had already engaged a
Philadelphia mediator Diane M. Welsh, to conduct the mediation. (Austin Motion § 7). The

Austin Plaintiffs’ counsel are located in Philadelphia. The InventHelp Defendants’ lead counsel
Case 2:18-cv-01022-CB-PLD Document 143 Filed 07/13/20 Page 9 of 20

practiced for many years in the Philadelphia office of Fox Rothschild. The Calhoun Plaintiffs’

counsel had absolutely no role in the selection or engagement of that mediator.

36. Kirby and Oxman immediately began work on an aggressive opposition to BM’s
“motion to attend,” drafting papers until past midnight that contained details about BM’s

solicitations on Classaction.org, among other things.

 
~ Case 2:18-cv-01022-CB-PLD Document 143 Filed 07/13/20 Page 10 of 20

39. Ira and David told me that at BM’s behest, Kirby would “fall on its sword” and
relinquish the lodestar it had accumulated in the Calhoun Actions (which was not insubstantial),
Kirby would bow out of the Calhoun Actions in exchange for future partnerships between Kirby

and BM in the antitrust field that would be profitable for Kirby,

 
   

 

   

42. Although I Was hesitant to partner with BM due to my previous interactions with
Shanon Carson, I said that 1 would think about it, and agreed not to file the papers that Kirby and
Oxman had drafted.

43. Days passed and Ira and I discussed Kirby remaining in the case at least for the
short term in order to attend the June 4 mediation — Ira was hopeful that the Calhoun Plaintiffs’
presence at the mediation could pressure Inventilelp and BM to agree to provide meaningful relief
to the class.

44, —_ I participated in several pre-mediation calls with Shanon Carson and his team that

left me feeling uneasy.
 

Case 2:18-cv-01022-CB-PLD Document 143 Filed 07/13/20 Page 11 of 20

45. On the morning of May 27 I had another conversation with David Kovel and Ira

Press of Kirby, David told me that now that Oxman and Kirby had not filed the papers that BM
was worried about, BM no longer felt the need to partner with Oxman.

46. Ira and f agreed that Kirby and Oxman would attend the mediation on behalf of the
Calhoun Plaintiffs. Nonetheless, Ira made clear both before and after the mediation that Kirby
would no longer join in any papers opposing BM because doing so would jeopardize future
partnerships.

47. Section 3.6 of the Western District ADR Policies and Procedures states, “The
mediator must schedule a brief joint telephone conference with counsel and any unrepresented
parties before the mediation session to discuss matters such as the scheduling of the mediation, the

procedures to be followed, the nature of the case, and which client representatives will attend.

 

 
 

 

51. On behalf of the Calhoun Plaintiffs, Marc S, Oxman, Ira Press, Andrew McNeela,
Karina Kosharskyy and I attended the June 4 mediation, which began at 9:30 a.m.

52. BM’s memorandum in support of motion to appoint Shanon J. Carson and Peter R.
Kahana of BM as interim lead counsel makes the following statement: “Mr. Oxman attended that
first day of the mediation only partially before leaving (demonstrably showing his disinterest in
the case). Ms. Plitt attended most of the mediation but she too left before the mediator declared
the first day concluded.”

53. These statements are totally misleading,

54. In total, the mediation ran from 9:30 a.m. to approximately 8:30 p.m., 11 hours.

 

 

 

 
 

 

60. I have been practicing law for 22 years and have never experienced ‘anything like

this mediation.

 

 
 

 

 
 

 

 
 

74. On June 10, I served BM and InventHelp counsel a proposed motion for sanctions

for engaging in mediation in bad faith.

| _ 73. Oxman and counsel for the InventHelp Defendants conducted a meet and confer
regarding the proposed motion for sanctions on June 17. During that call counsel for InventHelp
pointedly asked about Kirby’s continued participation in the case, seeming to indicate that they,
along with BM, were eagerly awaiting the withdrawal.

76. I repeatedly attempted to schedule a meet and confer with BM regarding the
proposed sanctions motion. BM ignored emails and resisted those efforts. BM finally agreed to.a
eall.on June 25, so long as InventHelp could also participate.

77. . Not so coincidentally, on June 24, the day before the meet and confer, Ira called me
and said that he was under pressure from his partners and BM to file a notice of withdrawal that
day. On June 24, Kirby filed its notice.

78. The very next day, Shanon Carson filed papers to be appointed lead counsel, relying
heavily upon Kirby’s withdrawal as support: “Most tellingly, Plitt/(Oxman’s own co-counsel
[Kirby] filed a motion yesterday to completely withdraw from the case .. . apparently for
irreconcilable conflicts with Plitt/Oxman . .. [who] took positions that [Kirby] would not support.”
(BM Mem. at 4).

79. _BM’s papers make the knowingly false assertion that Kirby withdrew because
Kirby attorneys were “witnesses to Plitt/Oxman’s conduct and know the falsity and absurdness of

Plitt/Oxman’s allegations.” (BM Mem. at []). BM characterizes me as “silly” and states:

15
Case 2:18-cv-01022-CB-PLD Document 143 Filed 07/13/20 Page 17 of 20

“[Kirby’s] withdrawal [] from its relationship with Plitt/Oxman and from the Calhoun case entirely
speaks volumes.”

80. Elsewhere BM misleadingly states, “Most tellingly, Plitt/Oxman’s own co-counsel
[Kirby] filed a motion yesterday to completely withdraw from the case . . . apparently for
irreconcilable conflicts with Plitt/Oxman . .. [who] took positions that [Kirby] would not support”
(id. at 4) and argues that the withdrawal was due to “Plitt/Oxman’s conduct” (id. at 16).

81. ‘In fact, the public filings drafted and signed by Kirby show that Kirby and Oxman
were at that time on the same page vis-d-vis BM. (See Calhoun ECF Nos. 99, 107). Only after
BM’s back-door machinations with Kirby did Kirby change its tune.

82. Oxman is not averse to partnering with another law firm in the prosecution of
these actions, as evinced by the partnership with Kirby, as well the current partnership offers
that Oxman is entertaining that are set forth below. It would have been the path of least
resistance to partner with BM after they filed Austin. However, Mr. Carson has been

uncooperative and disingenuous despite his representations to the contrary.

83. The July 8 teleconference with the Court is a case in point, and is only the latest
ina string of similar incidents. Mr. Carson reached out to me by email on July 7 and we spoke
by telephone. We discussed whether and how we could move forward cooperatively. During
two calls, Mr. Carson repeatedly suggested that we take a week to potentially work out a deal.
After what I thought were productive and relatively pleasant conversations, I took him at his
word, However, at 8 p.m. Mr. Carson sent me an email with a proposed agreement between
BM and Oxman, and informing me that I was required to sign the contract that night in order
to proceed. Then, during the July 8 conference, Mr. Carson refused to consent to the one-

week adjournment that he himself had suggested. Flabbergasted, I said nothing. These antics

16
- Case 2:18-cv-01022-CB-PLD Document 143 Filed 07/13/20 Page 18 of 20 |

employing artificial time-pressure, about-faces, and generally untrustworthy representations
appear to be his modus operandi. |

84. J attended the University. of Pittsburgh’.and then graduated from New York
University School of Law in 1998. Following work with the Honorable Timothy K. Lewis (Ret.) |
- of the U.S. Court of Appeals for the Third Circuit and the Honorable Sylvia H. Rambo of the
United States District Court for the Middle District of Pennsylvania, 1. joined the law firm of
Rosenman & Colin LP, which later merged with another firm to become Katten Muchin Rosenman |.
LLP. I made Partner in 2007. During my many years at that firm, my practice was almost
‘exclusively comprised of class action litigation; in fact, I was privileged to consistently work with
J oel Ww. Stemman, the athomey who argued Basic Ine. v. Levinson, before the U.S. Supreme Court,
the seminal case articulating the fraud-on-the-market theory used in every single securities class
action to this day. I joined the Oxman Law Group in 2016 to work with attorney Mare S. Oxman,
| who isa brilliant trial attorney who bas tried over 200 j jury cases. The CV of Oxman Law is: found
on the Cathoun Docket at 99-9. |

85. I have been practicing law longer than Mr. Carson, but until this case, the |
majority (though not all).of my class action experience has been on the defense side of the
table. Recognizing that the Court may prefer that Oxman partner with a plaintifs’-side class
action firm, Oxman partnered with Kirby. That partnership ended as set forth above: |

86, After losing Kirby, I began looking for anew partner firm. David Worby of —
Worby Veecio Edelman, LLP has agreed to co-counsel with Oxman on this case. Mr. Worby
and his firm were co-lead counsel in the largest class action in New York City history,
resulting ina settlement amount of over $1 billion related to the September 11 tragedy. He -

and his firm certainly have the experience and resources to manage this action alongside

17.
Case 2:18-cv-01022-CB-PLD Document 143 Filed 07/13/20 Page 19 of 20

Oxman. I am also in discussions with the Chair of the Class Action Group of Newman
Ferrara, who has acted as lead counsel in numerous cases resulting in substantial settlements
in the tens of millions, as well as Robert Peirce & Associates, P.C., a Pittsburgh class action
_ and mass torts firm. However, from a business perspective it does not make sense to enter
into a formal partnership until Oxman learns whether it will have a leadership role in this case,
as without one, a partnership is unnecessary.

87. I declare under penalty of perjury that the foregoing is true and correct.

Dated: White Plains, New York
July 13, 2020

/s/ Julie Pechersky Phitt
Julie Pechersky Plitt

18
Case 2:18-cv-01022-CB-PLD Document 143 Filed 07/13/20 Page 20 of 20

CERTIFICATE OF SERVICE
I, Julie Pechersky Plitt, hereby certify that on July 13, 2020, I caused a true and correct copy of

the foregoing declaration to be filed and served electronically via the Court’s ECF system.

/s/ Julie Pechersky Plitt
Julie Pechersky Plitt, Esq.
(Bar No. JP-8607)

 
